DETAILED ACTION
This Office Action is in response to the amendment filed March 2, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. In claims 8, 14, and 26, it is understood the inductor assembly is mounted within an upper region of the chamber and a nozzle disposed in the upper region of the chamber to displace the fluid towards the inductor assembly.  However, the independent claims define the gear (or rotatable element) being adapted to splash (displace) the fluid directly onto the inductor assembly.  Accordingly, it is unclear if the gear (or rotatable element) is adapted to splash (displace) the fluid directly onto the inductor assembly, or does the nozzle provide the fluid onto the inductor assembly?  The claims must clearly define how the fluid is directed onto the inductor assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 10, 11, 17-24, 28, 29  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (JP 2012-9565) in view of Stärker et al. (USP 5,662,007).
Ono teaches a vehicle comprising: a transmission including an inductor assembly and at least one gear adapted to, when rotating, transmit torque between an input and output of the transmission and splash fluid onto the inductor assembly to cool the inductor assembly; wherein the inductor assembly comprises: an insulator (bobbin 84); a coil (75) wound around the insulator (Fig. 5) and having exposed surface area portions; and a core (73) formed in a generally planar shape and supported by the insulator.  
Ono does not teach the gear and the inductor assembly being mounted proximate to each other in the same housing chamber, such that the gear directly splashes fluid onto the inductor assembly.  Ono teaches the gear and the inductor being 
  	With respect to claim 3, Ono inherently teaches the inductor assembly further comprises at least one switch (such as the vehicle ignition switch) mounted external to the transmission (inside the vehicle cabin) and in electrical communication with the coil.  
With respect to claim 4, Ono teaches the core comprises a plurality of elements (71,72) that are spaced apart from each other to define air gaps (G1,G2) between adjacent elements.  
With respect to claim 5, Ono teaches the core further comprises an insulative spacer (82,83) disposed between adjacent elements to maintain the air gap.
With respect to claim 6, Ono teaches the insulator supports the coil and the core without an additional housing.  

With respect to claim 10, Ono teaches: an engine (10) coupled to the transmission; an electric machine (MG1,MG2) coupled to the transmission; and a driveshaft (supporting gear 21) extending from the transmission; wherein the at least one gear further comprises intermediate gears (16, 17,18,20,21,54,57,68) adapted to transfer torque between at least one of the engine and the electric machine to the driveshaft.  
With respect to claim 24, Ono teaches the bobbin supports the coil and the core without potting compound disposed on an outer portion of the coil.  
With respect to claim 28, Ono teaches the at least one element further comprises three intermediate gears (16,17,54,58), the intermediate gears being coaxially aligned and adapted to transfer torque between at least one of an engine and an electric machine to a driveshaft.  
The remaining claims 16-23, and 29 are rejected in the same manner as described above.

Allowable Subject Matter
Claims 13 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 14, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.